Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: on line 5 of paragraph 6 of the specification, “sane” should be changed to –same--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	On line 7 of claim 1, it is unclear as to what chemical composition and physical structure is implied by the term “thermally infusible additive”. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasabe et al (WO 2015/162844  A1).
	With respect to claim 1, Sasabe et al disclose an ion exchange membrane 13 (see FIGS. 3 and 8) including a cation exchange composition body 1 that is composed of cation exchange resin particles 4 and a binder resin (e.g., PEO or PVA, see the fourth full paragraph on page 6 of the machine translation) and an anion exchange composition body 2 that is composed of anion exchange resin particles 6 and a binder resin (e.g., PEO or PVA, see the fourth full paragraph on page 6 of the machine translation), the cation exchange composition body and the anion exchange composition body containing a thermally infusible additive 5, 7 (e.g., PTFE or PVDF, see the paragraph spanning pages 5-6 of the machine translation).
	Concerning claim 2, Sasabe et al disclose the thermally infusible additive as being made of a fluororesin (e.g., PTFE or PVDF, see the paragraph spanning pages 5-6 of the machine translation).
	With respect to claim 3, Sasabe et al disclose an ion exchange membrane laminate (see FIG. 2) including the ion exchange membranes 13 disposed to face each other, and a spacer member 14 provided between the ion exchange membranes 13 adjacent to each other.
	With respect to claim 4, Sasabe et al disclose a water treatment device (see FIGS. 2 and 12) including an electrode including an anode 11 and a cathode 12 (see FIG. 2), an electrochemical cell 10 including the ion exchange membrane 13, a power supply 39 that supplies electric power to the electrode (see FIG. 12), a first water flow path 17 connected to the electrochemical cell 10 and communicating with a water intake (see FIG. 12), a second water flow path 33 branched from the first water flow path 17 and communicating with a discharge port, and a flow path switching device 35 switching such that water from the electrochemical cell flows toward the water intake or toward the discharge port (see the first full paragraph of page 16 of the machine translation and FIG. 12).


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasabe et al (WO 2015/162844 A1).
	With respect to claim 1, Sasabe et al disclose an ion exchange membrane 13 (see FIGS. 3 and 8) including a cation exchange composition body 1 that is composed of cation exchange resin particles 4 and a binder resin (e.g., a polyolefin resin,  see the fifth full paragraph on page 11 of the machine translation) and an anion exchange composition body 2 that is composed of anion exchange resin particles 6 and a binder resin (e.g., a polyolefin resin,  see the fifth full paragraph on page 11 of the machine translation). In addition, Sasabe et al disclose that the cation exchange composition body and the anion exchange composition body can contain a thermally infusible additive 5, 7 (e.g., PTFE or PVDF, see the paragraph spanning pages 5-6 of the machine translation). Sasabe et al fail to specify a combination of the binder resin (a polyolefin) and the thermally infusible additive (PTFE or PVDF). One of ordinary skill in the art could have combined the binder resin with the thermally infusible additive and in combination each element would perform the same function as it would have separately. One of ordinary skill art would have realized that the results of the combination would have been predictable since the binder resin and the thermally infusible additive are disclosed as having the capability of binding together ion exchange resin particles to form an ion exchange body.
	Concerning claim 2, Sasabe et al disclose the thermally infusible additive as being made of a fluororesin (e.g., PTFE or PVDF, see the paragraph spanning pages 5-6 of the machine translation).

	With respect to claim 4, Sasabe et al disclose a water treatment device (see FIGS. 2 and 12) including an electrode including an anode 11 and a cathode 12 (see FIG. 2), an electrochemical cell 10 including the ion exchange membrane 13, a power supply 39 that supplies electric power to the electrode (see FIG. 12), a first water flow path 17 connected to the electrochemical cell 10 and communicating with a water intake (see FIG. 12), a second water flow path 33 branched from the first water flow path 17 and communicating with a discharge port, and a flow path switching device 35 switching such that water from the electrochemical cell flows toward the water intake or toward the discharge port (see the first full paragraph of page 16 of the machine translation and FIG. 12).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (US 2015/0225258  A1).
	With respect to claim 1, Uno et al disclose an ion exchange membrane 1 (see FIG. 2) including a cation exchange composition body 2 that is composed of cation exchange resin particles 4 and a binder resin (e.g., a polyolefin resin,  see paragraph 55) and an anion exchange composition body 3 that is composed of anion exchange resin particles 6 and a binder resin (e.g., a polyolefin resin,  see paragraph 55). In addition, Uno et al disclose that the cation exchange composition body and the anion exchange composition body can contain a thermally infusible additive 5, 7 (e.g., PTFE or PVDF, see paragraph spanning 55). Uno et al fail to specify a combination of the binder resin (a polyolefin) and the thermally infusible additive (PTFE or PVDF). One of ordinary skill in the art could have combined the binder resin with the thermally infusible additive and in combination 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773